DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
•	This action is in reply to the RCE filed on 01/05/2021.
•	Claims 1, 6, 11, and 16 have been amended and are hereby entered.
•	Claims 1-20 are currently pending and have been examined. 
•	This action is made Non-FINAL.

Response to Arguments
Applicant’s arguments filed January 5, 2021 have been fully considered but they are not persuasive.
The Examiner is withdrawing the 35 USC § 112 rejections due to Applicant’s amendments.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on pages 10-11, that the claims do not recite an abstract idea, the Examiner respectfully disagrees.  The argument is not convincing.  As indicated in the 35 USC § 101 rejection below, claim 1 recites a payment card system comprising: perform message-based transactions with respect to multiple payment card accounts; identify a first payment card account of a user based on information; receive, via a message or messenger-based channel, an inquiry related to a potential purchase using the identified first payment card account; interactively communicate with the user with respect to the potential purchase via the message or messenger-based channel to cross-communicate with the cardholder and the user; determine a balance of the first payment card account; calculate a cost of the potential purchase relative to the balance of the first payment card account; if the cost of the potential purchase exceeds the balance of the first payment card account, automatically identify a second payment card account of the user; and automatically initiate creation of a third payment card account that combines at least a portion of the balance of the first payment card account and at least a portion of a balance of the second payment account based on communications.  The Specification at [0002]-[0003] discloses problems with declines for prepaid cards due to insufficient balances for a transaction and the follow-up inquiry both virtually and manually that must be taken by a person or merchant, and that the disclosure is directed to “enabling message-based communication for performing message-based transactions with respect to multiple payment card accounts.”  The Specification and claims focus on an improvement to the process of 
Applicant further argues, on page 11, that the claims provide an improved payment card system for performing message-based transactions with respect to multiple payment card accounts.  The argument is not convincing.  Improving payment card system for multiple payment card accounts is an improvement to the business process of performing transactions with respect to multiple payment card accounts, which is a commercial interactions including sales activities or behaviors which falls within the category of Certain Methods of Organizing Human Activity.  The claims of the instant application do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of performing transactions with respect to multiple payment card accounts (see at least [0002]-[0003] of the Specification).  The claims of the instant application describe an improvement to a business process i.e., performing transactions with respect to multiple payment card accounts, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
Regarding Applicant’s argument on page 11, that the claims recite additional features that integrate the judicial exception into a practical application, the Examiner respectfully disagrees.  The Applicant further argues that the claim limitation “an artificial intelligence (AI) platform, implemented at least partly in one or more of configurable logic or fixed-functionality logic hardware, configured to communicate with one or more credit card companies, one or more acquirers, and one or more issuers via a bank- related network that connects different bank-affiliated institutions, and to perform message- based transactions with respect to multiple 
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a generic processor, a memory storing a computer program executable by the processor to perform the claimed method steps and system functions; and interactively communicate using AI.  The use of artificial intelligence is recited broadly and at a high level of generality. And, the processor, memory and system are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
The Specification at [0002]-[0003] discloses business problems with declines for prepaid cards due to insufficient balances for a transaction and the follow-up inquiry both virtually and manually that must be taken by a person or merchant, and that the disclosure is directed to “enabling message-based communication for performing message-based transactions with respect to multiple payment card accounts.”  And, the Specification at [0044] discloses the improvement to the business process via “different operations related to exemplary processes for completing a purchase using the balances of multiple payment cards.”  
The claims are not patent eligible.
Applicant’s arguments with respect to 35 USC § 103 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on pages 13-14, that the cited art of record fails to disclose the limitation “an artificial intelligence (AI) platform, implemented at least partly in one or more of configurable logic or fixed-functionality logic hardware, configured to communicate 
Regarding Applicant’s argument on pages 13-14, that the cited art of record fails to disclose the limitation “identify a first payment card account of a user based on information received from a mobile device of the user,”, the Examiner respectfully disagrees.  As discussed in the 103 rejection below, Van Os discloses this limitation at least at [0759]-[0761] and FIG. 23A, disclosing that the electronic device displays graphical representation corresponding to a 
Regarding Applicant’s argument on pages 13-14, that the cited art of record fails to disclose the limitation “interactively communicate with the user with respect to the potential purchase via the message or messenger-based channel, wherein the AI platform interactively communicates with the user via an AI chatbot”, the Examiner respectfully disagrees.  As discussed in the 103 rejection below, Van Os discloses this limitation at least at [0926], disclosing that the digital assistant of the electronic device can respond to the user’s spoken requests, and at least at [0929]-[0932], disclosing the user provides the spoken user input requesting that the device send to the recipient a payment an amount, and in response to receiving the spoken input, the electronic device performs speech recognition and natural language processing on the spoken input and displays, on the display, a transcript of the spoken input.  The cited art of record therefore teaches this limitation.
Regarding Applicant’s argument on pages 13-14, that the cited art of record fails to disclose the limitation “automatically identify a second payment card account of the user”, the Examiner respectfully disagrees.  As discussed in the 103 rejection below, Van Os discloses this limitation at least at [0761] and FIG. 23C, disclosing that the device displays graphical representation of the default account at the first location in response to receiving user selection of the default account as the second account to be used for the current transaction (e.g., after the device first prompts the user that the payment account has insufficient funds to fully pay for the current transaction or after the user realizes, based on balance indication, that the payment account has insufficient funds.).  
Regarding Applicant’s argument on pages 13-14, that the cited art of record fails to disclose the limitation “automatically initiate creation of a third payment card account that combines at least a portion of the balance of the first payment card account and at least a portion of a balance of the second payment account based on communications with the bank- related network”, the Examiner respectfully disagrees.  As discussed in the 103 rejection below, Van Os discloses “automatically initiate creation of a payment card account based on communications with the bank-related network” at least at [0328], disclosing that a payment account may be added to a device and the device may communicate with a payment server to ensure validity of the information, and [0335]-[0339], disclosing the electronic device in communication with the payment server, which may a server of an issuing bank.  Kazaks discloses “automatically initiate creation of a third payment card account that combines at least a portion of the balance of the first payment card account and at least a portion of a balance of the second payment account” at least at [0040], disclosing a prepaid card account may be activated and registered, and the customer buys the card, and the clerk swipes the prepaid card as if charging an amount to a regular card, and the transaction is declined by the bank, and this decline creates a record of the account number, and the user enters his deposit code in the website to match it to the record in the database and activate the card; and at [0056], disclosing that an account owner may aggregate funds by transferring money from his or her other prepaid payment cards into the selected account; the Examiner is interpreting the declined transaction creating a record, the record containing the account number and the record stored in a database, as automatically initiating creation of the account.  The cited art of record therefore teaches this limitation.
For the reasons above, Applicant’s arguments are not persuasive. 

Claim Objections
Claim 6 objected to because of the following informalities:  The amendment to claim 6 is improper because it contains a newly added limitation, “via an artificial intelligence (AI) platform,” that is not underlined (see line 11 of the claim).  The text of any added subject matter must be shown by underlining the added text.-see MPEP 714 II C.  In the interest of compact prosecution, the claim will be examined on the merits.  
Claim 8 is objected to because of the following informalities:  The amendment to claim 8 is improper because the status of the claim is incorrectly indicated.  The claim status of claim 8 is “(original)”, but the claim has been amended.  In the interest of compact prosecution, the claim will be examined on the merits.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1, 6, 11, and 16 are directed to a system (claim 1), a method (claims 6 and 11) and an apparatus (claim 16).  Therefore, on its face, each independent claim 1, 6, 11, and 16 is directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan 7, 2019) (“PEG 2019”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 6, 11, and 16 recite, in part, a system, a method, and an apparatus of organizing human activity.  Using the limitations in claim a payment card system comprising: perform message-based transactions with respect to multiple payment card accounts; identify a first payment card account of a user based on information; receive, via a message or messenger-based channel, an inquiry related to a potential purchase using the identified first payment card account; interactively communicate with the user with respect to the potential purchase via the message or messenger-based channel to cross-communicate with the cardholder and the user; determine a balance of the first payment card account; calculate a cost of the potential purchase relative to the balance of the first payment card account; if the cost of the potential purchase exceeds the balance of the first payment card account, automatically identify a second payment card account of the user; and automatically initiate creation of a third payment card account that combines at least a portion of the balance of the first payment card account and at least a portion of a balance of the second payment account based on communications.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial interactions including sales activities or behaviors (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for identifying a payment account of a user, receiving an inquiry, communicate with a user, determine a balance, calculate a cost, identify a second payment account and create a third payment card account, which is a commercial interaction, specifically a commercial interactions including sales activities or behaviors.  The mere nominal recitation of an artificial intelligence (AI) platform, implanted at least partly in one or more of configurable logic or fixed-functionality logic hardware, configured to communicate with one or more credit card companies, one or more acquirers, and one or more issuers via a bank-related network that connects different bank-affiliated institutions, and to perform message-
The additional elements of independent claim 1 includes an artificial intelligence (AI) platform, implemented at least partly in one or more of configurable logic or fixed-functionality logic hardware, configured to communicate with one or more credit card companies, one or more acquirers, and one or more issuers via a bank-related network that connects different bank-affiliated institutions; information received from a mobile device of the user; interactively communicate, wherein the AI platform interactively communicates with the user via an AI chatbot; communications with a bank-related network; and one or more entities of the bank-related network, the one or more entities comprising: a memory; a receiver configured to receive a command to create a third payment card account from the AI platform; and a processor coupled to the memory, the processor configured to authenticate the user in the bank-related network.  Furthermore, the additional elements of independent claim 6 includes communicating with one or more credit card companies, one or more acquirers, and one or more issuers via a bank-related network that connects different bank-affiliated institutions, information received from a mobile device of the user; interactively communicate, wherein the AI platform interactively communicates with the user via an AI chatbot; and the additional elements of independent claim 11 include communicating with one or more credit card companies, one or more acquirers, and one or more issuers via a bank-related network that connects different bank-affiliated 
Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Generally 
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 4, 9, 14, and 19 simply help to define the abstract idea. Furthermore, dependent claims 2-3, 5, 7-8, 10, 12-13, 15, 17-18, and 20 simply describe the technological environment.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-20 is/are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0336543 (“Van Os”) (The Examiner is relying on the effective US filing date of May 16, 2018, the filing date of Prov. App. No. 62/566,225 (“Van Os PROV”)), in view of US 2002/0046341 (“Kazaks”).
Regarding claim 1, Van Os discloses a payment card system comprising:
an artificial intelligence (AI) platform(See Van Os at least at [0926] (Van Os PROV at least at [0876]).)
implemented at least partly in one or more of configurable logic or fixed-functionality logic hardware(See Van Os at least at [0163]-[0165] and FIG. 1 (Van Os PROV at least at [0155]-[0157] and FIG. 1.).), 
configured to communicate with one or more credit card companies, one or more acquirers, and one or more issuers via a bank-related network that connects different bank-affiliated institutions (The device can communicate with a payment server, including a server of an issuing bank.  The device may communicate with a payment server directly or indirectly via one or more other devices or systems (e.g., a server of an acquiring bank and/or a server of a card network).  See Van Os at least at [0335] (Van Os PROV at least at [0286]).  See also Van Os at least [0336]-[0339], [0330], and FIG. 6, Payment Server 604 (Van Os PROV at least at [0287]-[0290], [0281], and FIG. 6, Payment Server 604)), 
and to perform message-based transactions (A message object corresponding to a message sent by message participant to the user may state, for example, "Dinner and the cab ride together was $28." And, payment message object corresponding to a payment request sent by message participant to the user may requesting payment (e.g., for dinner and the cab ride stated in message object) in the amount of $28.  See Van Os at least [0766]-[0769] and FIG. 23D (Van Os PROV at [0716]-[0719] and FIG. 23D))
with respect to multiple payment card accounts (See Van Os at least at FIGs. 23A-23C (Van Os PROV at FIGs. 23A-23C), showing multiple payment accounts (Payment Account and Bank Card) being used to complete the transaction.  See also Van Os at [0755]-[0765] (Van Os PROV at [0705]-[0715].  See also Van Os at FIGs. 23D-23M (Van Os PROV at 23D-23M).) including:
identify a first payment card account of a user based on information received from a mobile device of the user (The electronic device displays graphical representation corresponding to a default account.  The wallet interface of the device includes an indication informing the user of an authentication method for authorizing a transaction using an account provisioned on the device.  See Van Os at least at [0759]-[0761] and FIG. 23A; see also FIGs. 23A – 23N. (Van Os PROV at least at [0709]-[0711] and FIG. 23A; see also FIGs. 23A – 23N).  
receive, via a message or messenger-based channel, an inquiry related to a potential purchase using the identified first payment card account (The device may show a message sent by a participant, for example, the message may say “Dinner and the cab ride together was $28” and the device may show a payment object corresponding to a payment request sent to the user.  See Van Os at least at [0768] and FIG. 23D (Van Os Prov at least at [0718] and FIG. 23D).);
interactively communicate with the user with respect to the potential purchase via the message or messenger-based channel (The digital assistant of the electronic device is a digital assistant that can respond to the user’s spoken requests.  For example, the digital assistant may user a speech recognition engine including Hidden Markov Models, Gaussian-Mixture Models, Deep Neural Network Models.  The digital assistant also uses natural language processing.  See at Van Os at least at [0926] (Van Os PROV at least at [0876]).  The user may provide the electronic device with a spoken user input containing a request.  For example, the 
wherein the AI platform interactively communicates with the user via an AI chatbot (The digital assistant of the electronic device is a digital assistant that can respond to the user’s spoken requests.  For example, the digital assistant may user a speech recognition engine including Hidden Markov Models, Gaussian-Mixture Models, Deep Neural Network Models.  The digital assistant also uses natural language processing.  See at Van Os at least at [0926] (Van Os PROV at least at [0876]).  The Examiner is interpreting communication with the digital assistant as the AI platform interactively communicating with the user via an AI chatbot.);
determine a balance of the first payment card account (The electronic device may receive a request for payment credentials to authorize payment in an amount (e.g., $50) and determine that is greater than the current available balance of the payment account (e.g., $30).  See Van Os at least at [0761] and FIG. 23A (Van Os PROV at least at [0711] and FIG. 23A));
calculate a cost of the potential purchase relative to the balance of the first payment card account (The electronic device may receive a request for payment credentials to authorize payment in an amount (e.g., $50) and determine that is greater than the current available balance of the payment account (e.g., $30).  The device may determine that the payment account alone has insufficient funds to fully pay for the current transaction.  See Van Os at least at [0761] and FIG. 23A (Van Os PROV at least at [0711] and FIG. 23A));
if the cost of the potential purchase exceeds the balance of the first payment card account, automatically identify a second payment card account of the user (The device displays graphical representation of the default account at the first location in response to receiving user selection of the default account as the second account to be used for the current transaction (e.g., after the device first prompts the user that the payment account has insufficient funds to fully pay for the current transaction or after the user realizes, based on balance indication, that the payment account has insufficient funds).  See Van Os at least at [0761] and FIG. 23C; see also [0762]-[0764] (Van Os PROV at least at [0711] and FIG. 23C; see also [0712]-[0714])); and
automatically initiate creation of a payment card account based on communications with the bank-related network (The device can communicate with a payment server, including a server of an issuing bank.  See Van Os at least [0335]-[0339], [0330], and FIG. 6, Payment Server 604 (Van Os PROV at least at [0286]-[0290], [0281], and FIG. 6, Payment Server 604).  The payment account may be added to the device, and after a user initiates such process, the electronic device transmits information for the payment account to a transaction-coordination server, which then communicates with a server operated by a payment network for the account (e.g., a payment server) to ensure a validity of the information. The electronic device is ; 
and one or more entities of the bank-related network, (The device can communicate with a payment server, including a server of an issuing bank over a network.  The device also includes a wallet application.  See Van Os at least [0335]-[0339], [0330], and FIG. 6, Payment Server 604 (Van Os PROV at least at [0286]-[0290], [0281], and FIG. 6, Payment Server 604).  The Examiner interprets the device as an entity.  Furthermore, the Examiner interprets the device, which includes a wallet application and communicates with the payment server over a network, as a device including “one or more entities of the bank-related network.”):
the one or more entities comprising a memory (See Van Os at least [0152] and FIG. 1, Memory 102.  See also [0164] (Van Os PROV at least at [0144] and FIG. 1, Memory 102)); 
a receiver configured to receive a command to create a payment card account from the AI platform (Device includes a receiver.  See at least [0184].  To send and receive payments, user of a device may set up a payment account.  See Van Os at least at [0652]; see also [0328], [0651]-[0660] and FIGS. 17F – 17K. (Van Os PROV at least at [0602]; see also [0279], [0601]-[0610] and FIGS. 17F – 17K); and 
a processor coupled to the memory, the processor configured to authenticate the user in the bank-related network (Device includes payment account, see Van Os at least at [0660] and FIG. 17F – 17J (Van Os PROV at least at [0610] and FIG. 17F – 17J).).

While Van Os discloses identifying a second payment card account of the user, and while Van Os discloses initiate creation of a payment card account based on communications with a bank-related network, Van Os does not expressly disclose automatically initiate creation of a third payment card account that combines at least a portion of the balance of the first payment card account and at least a portion of a balance of the second payment account.  Furthermore, while Van Os discloses a receiver configured to receive a command to create a payment card account from the AI platform, Van Os does not expressly disclose that the payment card account is a third payment card account.

However, Kazaks discloses automatically initiate creation of a third payment card account that combines at least a portion of the balance of the first payment card account and at least a portion of a balance of the second payment account (A prepaid card account may be activated and registered.  The customer buys the card, and the clerk swipes the prepaid card as if charging an amount to a regular card.  The transaction is declined by the bank, and a special decline code is sent back to the retailer.  This decline creates a record that contains the location of the store, the time and date, the account number, and that the decline message that was returned.  The user enters his deposit code in the website to match it to the record in the database and activate the card.  See at least [0040].  See also [0041]-[0043].  An account owner may aggregate funds by transferring money from his or her other prepaid payment cards into the selected account.  See at least [0056].  The Examiner interprets the declined transaction creating a record, the record containing the account number and the record stored in a database, as automatically initiating creation of the account.);
a third payment card account (An account owner may aggregate funds by transferring money from his or her other prepaid payment cards into the selected account.  See at least [0056].).
From the teaching of Kazaks, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Van Os by creating a proxy account, as taught by Kazaks, to use in the transaction of Van Os, in order to enable the account holder to have a form of overdraft protection (see Kazaks at least at [0056]), and in order to address the challenges of enabling cashless purchases (see Kazaks at least at [0002]-[0011].)

Regarding claim 2, the combination of Van Os and Kazaks discloses the limitations of claim 1, as discussed above, and Van Os further discloses the identifying the first payment card account of the user includes communicating with the one or more entities of the bank-related network and receiving information related to the first payment card account from at least one of the one or more entities in the bank-related network (The accounts may be stored on or provisioned on the device on a wallet application.  The electronic device displays graphical representation corresponding to a default account.  The wallet interface of the device includes an indication informing the user of an authentication method for authorizing a transaction using an account provisioned on the device.  See Van Os at least at [0759]-[0761] (Van Os PROV at [0709]-[0711]).  See also Van Os at least at [0332] (Van Os PROV at [0283]).  The Examiner interprets identifying the accounts stored on the device as communicating with and receiving information from the one or more entities of the bank-related network.).

Regarding claim 3, the combination of Van Os and Kazaks discloses the limitations of claim 1, as discussed above, and Van Os further discloses the creation of a payment card account includes communicating with at least one of the one or more entities in the bank-related network (To send and receive payments, user of a device may set up a payment account.  See Van Os at least at [0652]; see also [0328], [0651]-[0660] and FIGS. 17F – 17K. (Van Os PROV at least at [0602]; see also [0279], [0601]-[0610] and FIGS. 17F – 17K). The device can communicate with a payment server, including a server of an issuing bank over a network.  See Van Os at least [0335]-[0339], [0330], and FIG. 6, Payment Server 604 (Van Os PROV at least at [0286]-[0290], [0281], and FIG. 6, Payment Server 604).).

While Van Os discloses creation of a payment account, Van Os does not expressly disclose a third payment account.  

However, Kazaks discloses a third payment card account (An account owner may aggregate funds by transferring money from his or her other prepaid payment cards into the selected account.  See at least [0056].)
From the teaching of Kazaks, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Van Os by creating a proxy account, as taught by Kazaks, to use in the transaction of Van Os, in order to enable the account holder to have a form of overdraft protection (see Kazaks at least at [0056]), and in order to address the challenges of enabling cashless purchases (see Kazaks at least at [0002]-[0011].)

Regarding claim 4, the combination of Van Os and Kazaks discloses the limitations of claim 1, as discussed above, and Van Os further discloses the AI platform automatically communicates with a merchant to complete the potential purchase (Transactions may be between the electronic device and a merchant.  The user of the electronic device may make payments to a merchant.  See Van Os at least at [0908] (Van Os PROV at least at [0858]).).

Regarding claim 5, the combination of Van Os and Kazaks discloses the limitations of claim 1, as discussed above, and Van Os further discloses the identifying the second payment card account of the user includes at least one of communicating with the user via the message or messenger-based channel (If there is insufficient funds, the device may display an interface with an accounts selection.  The interface may inform the user of the insufficient balance of the payment account (and thus that one or more additional accounts need to be selected for the use in the transaction.  See Van Os at least at [0774] and FIG. 23G (Van Os PROV at least at [0725] and FIG. 23G).) and
automatically communicating with at least one of the one or more entities in the bank-related network (The accounts may be stored on or provisioned on the device on a wallet application.  The electronic device displays graphical representation corresponding to a default account.  The wallet interface of the device includes an indication informing the user of an authentication method for authorizing a transaction using an account provisioned on the device.  See Van Os at least at [0759]-[0761] (Van Os PROV at [0709]-[0711]).  See also Van Os at least at [0332] (Van Os PROV at [0283]).The Examiner interprets identifying the accounts stored on the device as communicating with and receiving information from the one or more entities of the bank-related network.).

Regarding claim 6, Van Os discloses a payment card account service method, the method comprising: 
communicating with one or more credit card companies, one or more acquirers, and one or more issuers via a bank-related network that connects different bank-affiliated institutions, to perform message-based transactions with respect to multiple payment card accounts (The device can communicate with a payment server, including a server of an issuing bank.  The device may communicate with a payment server directly or indirectly via one or more other devices or systems (e.g., a server of an acquiring bank and/or a server of a card network).  See Van Os at least at [0335] (Van Os PROV at least at [0286]).  See also Van Os at least [0336]-[0339], [0330], and FIG. 6, Payment Server 604 (Van Os PROV at least at [0287]-[0290], [0281], and FIG. 6, Payment Server 604));
identifying, a first payment card account of a user based on information received from a mobile device of the user (The electronic device displays graphical representation corresponding to a default account.  The wallet interface of the device includes an indication informing the user of an authentication method for authorizing a transaction using an account provisioned on the device.  See Van Os at least at [0759]-[0761] and FIG. 23A; see also FIGs. 23A – 23N. (Van Os PROV at least at [0709]-[0711] and FIG. 23A; see also FIGs. 23A – 23N).  The device displays wallet user interface in response to receiving a signal from an external device (e.g., a different device, such as a smartphone or a smartwatch, a near field communication (NFC) terminal, a point-of-sale (POS) terminal) requesting user credentials (e.g., payment credentials). In some embodiments, the device displays wallet user interface in response to detecting user activation (e.g., a double press) of the interface via mechanical button. In some ; 
receiving, via a message or messenger-based channel, an inquiry related to a potential purchase using the identified first payment card account (The device may show a message sent by a participant, for example, the message may say “Dinner and the cab ride together was $28” and the device may show a payment object corresponding to a payment request sent to the user.  See Van Os at least at [0768] and FIG. 23D (Van Os Prov at least at [0718] and FIG. 23D).); 
via an artificial (AI) platform, interactively communicating with the user with respect to the potential purchase via the message or messenger-based channel (The digital assistant of the electronic device is a digital assistant that can respond to the user’s spoken requests.  For example, the digital assistant may user a speech recognition engine including Hidden Markov Models, Gaussian-Mixture Models, Deep Neural Network Models.  The digital assistant also uses natural language processing.  See at Van Os at least at [0926] (Van Os PROV at least at [0876]).  The user may provide the electronic device with a spoken user input containing a request.  For example, the user provides the spoken user input stating “Send John $28.” Thus requesting that the device send to the recipient John Appleseed a payment in the amount of $28.  In response to receiving the spoken input, the electronic device performs speech recognition and natural language processing on the spoken input and displays, on the display, a transcript of the spoken input.  Further, from the performed speech recognition and natural ,
wherein the AI platform interactively communicates with the user via an AI chatbot (The digital assistant of the electronic device is a digital assistant that can respond to the user’s spoken requests.  For example, the digital assistant may user a speech recognition engine including Hidden Markov Models, Gaussian-Mixture Models, Deep Neural Network Models.  The digital assistant also uses natural language processing.  See at Van Os at least at [0926] (Van Os PROV at least at [0876]).  The Examiner is interpreting communication with the digital assistant as the AI platform interactively communicating with the user via an AI chatbot.);
automatically determining a balance of the first payment card account (The electronic device may receive a request for payment credentials to authorize payment in an amount (e.g., $50) and determine that is greater than the current available balance of the payment account (e.g., $30).  See Van Os at least at [0761] and FIG. 23A (Van Os PROV at least at [0711] and FIG. 23A)); 
calculating a cost of the potential purchase relative to the balance of the first payment card account (The electronic device may receive a request for payment credentials to authorize payment in an amount (e.g., $50) and determine that is greater than the current ;
if the cost of the potential purchase exceeds the balance of the first payment card account, automatically identifying a second payment card account of the cardholder (The device displays graphical representation of the default account at the first location in response to receiving user selection of the default account as the second account to be used for the current transaction (e.g., after the device first prompts the user that the payment account has insufficient funds to fully pay for the current transaction or after the user realizes, based on balance indication, that the payment account has insufficient funds).  See Van Os at least at [0761] and FIG. 23C; see also [0762]-[0764] (Van Os PROV at least at [0711] and FIG. 23C; see also [0712]-[0714])));
automatically initiating creation of a payment card account based on communications with a bank-related network (The device can communicate with a payment server, including a server of an issuing bank.  See Van Os at least [0335]-[0339], [0330], and FIG. 6, Payment Server 604 (Van Os PROV at least at [0286]-[0290], [0281], and FIG. 6, Payment Server 604).  The payment account may be added to the device, and after a user initiates such process, the electronic device transmits information for the payment account to a transaction-coordination server, which then communicates with a server operated by a payment network for the account (e.g., a payment server) to ensure a validity of the information. The electronic device is optionally configured to receive a script from the server that allows the electronic device to program payment information for the account onto the secure element.  See Van Os at least [0328] (Van Os PROV at least at [0602]).  The Examiner interprets ; and
transmitting information related to a payment card account to the user via the message or messenger-based channel (The device displays graphical representation of the default account at the first location in response to receiving user selection of the default account as the second account to be used for the current transaction (e.g., after the device first prompts the user that the payment account has insufficient funds to fully pay for the current transaction or after the user realizes, based on balance indication, that the payment account has insufficient funds).  See Van Os at least at [0761] and FIG. 23C; see also [0762]-[0764] (Van Os PROV at least at [0711] and FIG. 23C; see also [0712]-[0714])).  The interface may also send a message to the user via the user interface regarding the payment account balance and if funds are insufficient.  See Van Os at least at FIG. 23E; see also FIG. 23F-23H.  (See Van Os PROV at least at FIG. 23E; see also FIG. 23F-23H).  The Examiner interprets the messages sent to the interface as the message or messenger-based channel.).

While Van Os discloses identifying a second payment card account of the user, and while Van Os discloses initiate creation of a payment card account based on communications with a bank-related network, Van Os does not expressly disclose automatically initiating creation of a third payment card account that combines at least a portion of the balance of the first payment card account and at least a portion of a balance of the second payment account.  Furthermore, while Van Os discloses transmitting information related to a payment card account to the user via the message or messenger-based channel, Van Os does not expressly disclose the payment card account is the third payment card account.

However, Kazaks discloses initiating creation of a third payment card account that combines at least a portion of the balance of the first payment card account and at least a portion of a balance of the second payment account (A prepaid card account may be activated and registered.  The customer buys the card, and the clerk swipes the prepaid card as if charging an amount to a regular card.  The transaction is declined by the bank, and a special decline code is sent back to the retailer.  This decline creates a record that contains the location of the store, the time and date, the account number, and that the decline message that was returned.  The user enters his deposit code in the website to match it to the record in the database and activate the card.  See at least [0040].  See also [0041]-[0043].  An account owner may aggregate funds by transferring money from his or her other prepaid payment cards into the selected account.  See at least [0056].  The Examiner interprets the declined transaction creating a record, the record containing the account number and the record stored in a database, as automatically initiating creation of the account.);
a third payment card account (An account owner may aggregate funds by transferring money from his or her other prepaid payment cards into the selected account.  See at least [0056].).
From the teaching of Kazaks, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Van Os by creating a proxy account, as taught by Kazaks, to use in the transaction of Van Os, in order to enable the account holder to have a form of overdraft protection (see Kazaks at least at [0056]), and in order to address the challenges of enabling cashless purchases (see Kazaks at least at [0002]-[0011].)

Regarding claim 7, the combination of Van Os and Kazaks discloses the limitations of claim 6, as discussed above, and Van Os further discloses the identifying the first payment card account of the user includes communicating with one or more entities in a bank-related network and receiving information related to the first payment card account from at least one of the one or more entities (The accounts may be stored on or provisioned on the device on a wallet application.  The electronic device displays graphical representation corresponding to a default account.  The wallet interface of the device includes an indication informing the user of an authentication method for authorizing a transaction using an account provisioned on the device.  See Van Os at least at [0759]-[0761] (Van Os PROV at [0709]-[0711]).  See also Van Os at least at [0332] (Van Os PROV at [0283]).The Examiner interprets identifying the accounts stored on the device as communicating with and receiving information from the one or more entities of the bank-related network.).

Regarding claim 8, the combination of Van Os and Kazaks discloses the limitations of claim 6, as discussed above, and Van Os further discloses the creating a payment card includes communicating with one or more entities in the bank-related network (To send and receive payments, user of a device may set up a payment account.  See Van Os at least at [0652]; see also [0328], [0651]-[0660] and FIGS. 17F – 17K. (Van Os PROV at least at [0602]; see also [0279], [0601]-[0610] and FIGS. 17F – 17K). The device can communicate with a payment server, including a server of an issuing bank over a network.  See Van Os at least [0335]-[0339], [0330], and FIG. 6, Payment Server 604 (Van Os PROV at least at [0286]-[0290], [0281], and FIG. 6, Payment Server 604).).

While Van Os discloses creation of a payment account, Van Os does not expressly disclose a third payment account.  

However, Kazaks discloses a third payment card account (An account owner may aggregate funds by transferring money from his or her other prepaid payment cards into the selected account.  See at least [0056].)
From the teaching of Kazaks, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Van Os by creating a proxy account, as taught by Kazaks, to use in the transaction of Van Os, in order to enable the account holder to have a form of overdraft protection (see Kazaks at least at [0056]), and in order to address the challenges of enabling cashless purchases (see Kazaks at least at [0002]-[0011].)

Regarding claim 9, the combination of Van Os and Kazaks discloses the limitations of claim 6, as discussed above, and Van Os further discloses automatically communicating with a merchant to complete the potential purchase (Transactions may be between the electronic device and a merchant.  The user of the electronic device may make payments to a merchant.  See Van Os at least at [0908] (Van Os PROV at least at [0858]).).

Regarding claim 10, the combination of Van Os and Kazaks discloses the limitations of claim 6, as discussed above, and Van Os further discloses the identifying the second payment card account of the user includes at least one of communicating with the user via the message or messenger-based channel (If there is insufficient funds, the device may display an interface with an accounts selection.  The interface may inform the user of the insufficient 
and automatically communicating with one or more entities in a bank-related network (The accounts may be stored on or provisioned on the device on a wallet application.  The electronic device displays graphical representation corresponding to a default account.  The wallet interface of the device includes an indication informing the user of an authentication method for authorizing a transaction using an account provisioned on the device.  See Van Os at least at [0759]-[0761] (Van Os PROV at [0709]-[0711]).  See also Van Os at least at [0332] (Van Os PROV at [0283]).The Examiner interprets identifying the accounts stored on the device as communicating with and receiving information from the one or more entities of the bank-related network.).

Regarding claim 11, Van Os discloses a payment card account service method, the method comprising: 
communicating with one or more credit card companies, one or more acquirers, and one or more issuers via a bank-related network that connects different bank-affiliated institutions, to perform message-based transactions with respect to multiple payment card accounts (The device can communicate with a payment server, including a server of an issuing bank.  The device may communicate with a payment server directly or indirectly via one or more other devices or systems (e.g., a server of an acquiring bank and/or a server of a card network).  See Van Os at least at [0335] (Van Os PROV at least at [0286]).  See also Van Os at least ;
identifying, to perform message-based transactions (A message object corresponding to a message sent by message participant to the user may state, for example, "Dinner and the cab ride together was $28." And, payment message object corresponding to a payment request sent by message participant to the user may requesting payment (e.g., for dinner and the cab ride stated in message object) in the amount of $28.  See Van Os at least [0766]-[0769] and FIG. 23D (Van Os PROV at [0716]-[0719] and FIG. 23D))
with respect to multiple payment card accounts (See Van Os at least at FIGs. 23A-23C (Van Os PROV at FIGs. 23A-23C), showing multiple payment accounts (Payment Account and Bank Card) being used to complete the transaction.  See also Van Os at [0755]-[0765] (Van Os PROV at [0705]-[0715].  See also Van Os at FIGs. 23D-23M (Van Os PROV at 23D-23M).), 
 a first payment card account of a user based on information received from a mobile device of the user (The electronic device displays graphical representation corresponding to a default account.  The wallet interface of the device includes an indication informing the user of an authentication method for authorizing a transaction using an account provisioned on the device.  See Van Os at least at [0759]-[0761] and FIG. 23A; see also FIGs. 23A – 23N. (Van Os PROV at least at [0709]-[0711] and FIG. 23A; see also FIGs. 23A – 23N).  The device displays wallet user interface in response to receiving a signal from an external device (e.g., a different device, such as a smartphone or a smartwatch, a near field communication (NFC) terminal, a point-of-sale (POS) terminal) requesting user credentials (e.g., payment credentials). In some embodiments, the device displays wallet user interface in response to detecting user activation (e.g., a double press) of the interface via mechanical button. In some embodiments, the device ;
via an artificial intelligence (AI) platform, interactively communicating with the user with respect to the potential purchase via the message or messenger-based channel (The digital assistant of the electronic device is a digital assistant that can respond to the user’s spoken requests.  For example, the digital assistant may user a speech recognition engine including Hidden Markov Models, Gaussian-Mixture Models, Deep Neural Network Models.  The digital assistant also uses natural language processing.  See at Van Os at least at [0926] (Van Os PROV at least at [0876]).  The user may provide the electronic device with a spoken user input containing a request.  For example, the user provides the spoken user input stating “Send John $28.” Thus requesting that the device send to the recipient John Appleseed a payment in the amount of $28.  In response to receiving the spoken input, the electronic device performs speech recognition and natural language processing on the spoken input and displays, on the display, a transcript of the spoken input.  Further, from the performed speech recognition and natural language processing on the spoken user input, a determination is made (e.g., by the device or by an external device, such as a server, communicating with the device) of a user intent (e.g., an intent to send a payment of $28 to John).  The electronic device then displays a message object box that includes a draft payment message object corresponding to the requested payment determined from spoken user input. The draft message object includes a mode indication (e.g., stating “PAY”) indicating to the user that the draft payment message object corresponds to a ;
wherein the AI platform interactively communicates with the user via an AI chatbot (The digital assistant of the electronic device is a digital assistant that can respond to the user’s spoken requests.  For example, the digital assistant may user a speech recognition engine including Hidden Markov Models, Gaussian-Mixture Models, Deep Neural Network Models.  The digital assistant also uses natural language processing.  See at Van Os at least at [0926] (Van Os PROV at least at [0876]).  The Examiner is interpreting communication with the digital assistant as the AI platform interactively communicating with the user via an AI chatbot.);
automatically identifying a second payment card account of the user (The device displays graphical representation of the default account at the first location in response to receiving user selection of the default account as the second account to be used for the current transaction (e.g., after the device first prompts the user that the payment account has insufficient funds to fully pay for the current transaction or after the user realizes, based on balance indication, that the payment account has insufficient funds).  See Van Os at least at [0761] and FIG. 23C; see also [0762]-[0764] (Van Os PROV at least at [0711] and FIG. 23C; see also [0712]-[0714]))); 
automatically initiating creation of a payment card or virtual payment card number (The device can communicate with a payment server, including a server of an issuing bank.  See Van Os at least [0335]-[0339], [0330], and FIG. 6, Payment Server 604 (Van Os PROV at least at [0286]-[0290], [0281], and FIG. 6, Payment Server 604).  The payment account may be added to the device, and after a user initiates such process, the electronic device transmits information for the payment account to a transaction-coordination server, which then communicates with a ; and 
transmitting information related to the one of the new payment card or virtual payment card number to the user via the message or messenger-based channel (The device displays graphical representation of the default account at the first location in response to receiving user selection of the default account as the second account to be used for the current transaction (e.g., after the device first prompts the user that the payment account has insufficient funds to fully pay for the current transaction or after the user realizes, based on balance indication, that the payment account has insufficient funds).  See Van Os at least at [0761] and FIG. 23C; see also [0762]-[0764] (Van Os PROV at least at [0711] and FIG. 23C; see also [0712]-[0714])).  The interface may also send a message to the user via the user interface regarding the payment account balance and if funds are insufficient.  See Van Os at least at FIG. 23E; see also FIG. 23F-23H.  (See Van Os PROV at least at FIG. 23E; see also FIG. 23F-23H).  The Examiner interprets the messages sent to the interface as the message or messenger-based channel.).

While Van Os discloses creation of a payment card, Van Os does not expressly disclose creation of the one of the new payment card or virtual payment card number, wherein a balance of the one of the new payment card or virtual payment card number is a combination of at least a portion of a balance of the first payment card account and at least part of a balance of a second payment account.  Nor does Van Os expressly disclose receiving a command from the user to create one of a new payment card or a virtual payment card number.

However, Kazaks discloses receiving a command from the user to create one of a new payment card or a virtual payment card number; initiating creation of the one of the new payment card or virtual payment card number, wherein a balance of the one of the new payment card or virtual payment card number is a combination of at least a portion of a balance of the first payment card account and at least part of a balance of a second payment account (A prepaid card account may be activated and registered.  See at least [0040].  See also [0041]-[0043].  An account owner may aggregate funds by transferring money from his or her other prepaid payment cards into the selected account.  See at least [0056].).
From the teaching of Kazaks, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Van Os by creating a proxy account, as taught by Kazaks, to use in the transaction of Van Os, in order to enable the account holder to have a form of overdraft protection (see Kazaks at least at [0056]), and in order to address the challenges of enabling cashless purchases (see Kazaks at least at [0002]-[0011].)

Regarding claim 12, the combination of Van Os and Kazaks discloses the limitations of claim 11, as discussed above, and Van Os further discloses the identifying the first payment card account of the user includes communicating with one or more entities in a bank-related network and receiving information related to the first payment card account from at least one of the one or more entities (The accounts may be stored on or provisioned on the device on a wallet application.  The electronic device displays graphical representation corresponding to a default account.  The wallet interface of the device includes an indication informing the user of an authentication method for authorizing a transaction using an account provisioned on the device.  See Van Os at least at [0759]-[0761] (Van Os PROV at [0709]-[0711]).  See also Van Os at least at [0332] (Van Os PROV at [0283]).  The Examiner interprets identifying the accounts stored on the device as communicating with and receiving information from the one or more entities of the bank-related network.).

Regarding claim 13, the combination of Van Os and Kazaks discloses the limitations of claim 11, as discussed above, and Van Os further discloses the creating a payment card or virtual payment card number includes communicating with one or more entities in a bank-related network (To send and receive payments, user of a device may set up a payment account.  See Van Os at least at [0652]; see also [0328], [0651]-[0660] and FIGS. 17F – 17K. (Van Os PROV at least at [0602]; see also [0279], [0601]-[0610] and FIGS. 17F – 17K). The device can communicate with a payment server, including a server of an issuing bank over a network.  See Van Os at least [0335]-[0339], [0330], and FIG. 6, Payment Server 604 (Van Os PROV at least at [0286]-[0290], [0281], and FIG. 6, Payment Server 604).).

While Van Os discloses creation of a payment account, Van Os does not expressly disclose a third payment account.  

However, Kazaks discloses a third payment card account (An account owner may aggregate funds by transferring money from his or her other prepaid payment cards into the selected account.  See at least [0056].)
From the teaching of Kazaks, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Van Os by creating a proxy account, as taught by Kazaks, to use in the transaction of Van Os, in order to enable the account holder to have a form of overdraft protection (see Kazaks at least at [0056]), and in order to address the challenges of enabling cashless purchases (see Kazaks at least at [0002]-[0011].)

Regarding claim 14, the combination of Van Os and Kazaks discloses the limitations of claim 11, as discussed above, and Van Os further discloses automatically communicating with a merchant to complete a purchase (Transactions may be between the electronic device and a merchant.  The user of the electronic device may make payments to a merchant.  See Van Os at least at [0908] (Van Os PROV at least at [0858]).).

Regarding claim 15, the combination of Van Os and Kazaks discloses the limitations of claim 11, as discussed above, and Van Os further discloses the identifying the second payment card account of the cardholder includes at least one of communicating with the user via the message or messenger-based channel (If there is insufficient funds, the device may display an interface with an accounts selection.  The interface may inform the user of the insufficient balance of the payment account (and thus that one or more additional accounts need to be selected for the use in the transaction.  See Van Os at least at [0774] and FIG. 23G (Van Os PROV at least at [0725] and FIG. 23G).) and 
automatically communicating with one or more entities in a bank-related network (The accounts may be stored on or provisioned on the device on a wallet application.  The electronic device displays graphical representation corresponding to a default account.  The wallet interface of the device includes an indication informing the user of an authentication method for authorizing a transaction using an account provisioned on the device.  See Van Os at least at [0759]-[0761] (Van Os PROV at [0709]-[0711]).  See also Van Os at least at [0332] (Van Os PROV at [0283]).The Examiner interprets identifying the accounts stored on the device as communicating with and receiving information from the one or more entities of the bank-related network.).

Regarding claim 16, Van Os discloses at least one non-transitory computer readable storage medium comprising a set of instructions which, when executed by a computing device, cause the computing device to (See Van Os at least at FIG. 1A (Van Os PROV at least at FIG. 1A.)): 
communicate with one or more credit card companies, one or more acquirers, and one or more issuers via a bank-related network that connects different bank-affiliated institutions, to perform message-based transactions with respect to multiple payment card accounts (The device can communicate with a payment server, including a server of an issuing bank.  The device may communicate with a payment server directly or indirectly via one or more other devices or systems (e.g., a server of an acquiring bank and/or a server of a card network).  See Van Os at least at [0335] (Van Os PROV at least at [0286]).  See also Van Os at least [0336]-[0339], [0330], and FIG. 6, Payment Server 604 (Van Os PROV at least at [0287]-[0290], [0281], and FIG. 6, Payment Server 604));
identify a first payment card account of a user based on information received from a mobile device of the user (The electronic device displays graphical representation corresponding to a default account.  The wallet interface of the device includes an indication informing the user of an authentication method for authorizing a transaction using an account provisioned on the device.  See Van Os at least at [0759]-[0761] and FIG. 23A; see also FIGs. 23A – 23N. (Van Os PROV at least at [0709]-[0711] and FIG. 23A; see also FIGs. 23A – 23N).  The device displays wallet user interface in response to receiving a signal from an external device (e.g., a different device, such as a smartphone or a smartwatch, a near field communication (NFC) terminal, a point-of-sale (POS) terminal) requesting user credentials (e.g., payment credentials). In some embodiments, the device displays wallet user interface in response to detecting user activation (e.g., a double press) of the interface via mechanical button. In some embodiments, the device displays wallet user interface in response to receiving, via a mic, a voice command.  See Van Os at least at [0757] (Van Os PROV at [0707]).  The Examiner interprets the device displaying a wallet user interface based on the device receiving a signal (e.g., from an external device or from a user, or from a voice command) as identifying the payment card account based on information received from a mobile device of the user.); 
receive, via a message or messenger-based channel, an inquiry related to a potential purchase using the identified first payment card account (The device may show a message sent by a participant, for example, the message may say “Dinner and the cab ride together was $28” and the device may show a payment object corresponding to a payment request sent to the user.  See Van Os at least at [0768] and FIG. 23D (Van Os Prov at least at [0718] and FIG. 23D).); 
via an artificial intelligence (AI) platform, interactively communicate with respect to the potential purchase via the message or messenger-based channel (The digital assistant of the electronic device is a digital assistant that can respond to the user’s spoken requests.  For example, the digital assistant may user a speech recognition engine including Hidden Markov Models, Gaussian-Mixture Models, Deep Neural Network Models.  The digital assistant also uses natural language processing.  See at Van Os at least at [0926] (Van Os PROV at least at [0876]).  The user may provide the electronic device with a spoken user input containing a request.  For example, the user provides the spoken user input stating “Send John $28.” Thus requesting that the device send to the recipient John Appleseed a payment in the amount of $28.  In response to receiving the spoken input, the electronic device performs speech recognition and natural language processing on the spoken input and displays, on the display, a transcript of the spoken input.  Further, from the performed speech recognition and natural language processing on the spoken user input, a determination is made (e.g., by the device or by an external device, such as a server, communicating with the device) of a user intent (e.g., an intent to send a payment of $28 to John).  The electronic device then displays a message object box that includes a draft payment message object corresponding to the requested payment determined from spoken user input. The draft message object includes a mode indication (e.g., stating “PAY”) indicating to the user that the draft payment message object corresponds to a payment to be made.  See Van Os at least at [0929]-[0932] and FIGs. 29B- 29D (Van Os PROV at [0879]-[0882]));
wherein the AI platform interactively communicates with the user via an AI chatbot (The digital assistant of the electronic device is a digital assistant that can respond to the user’s spoken requests.  For example, the digital assistant may user a speech recognition engine including Hidden Markov Models, Gaussian-Mixture Models, Deep Neural Network Models.  
automatically determine a balance of the first payment card account and calculate a cost of the potential purchase relative to the balance of the first payment card account (The electronic device may receive a request for payment credentials to authorize payment in an amount (e.g., $50) and determine that is greater than the current available balance of the payment account (e.g., $30).  See Van Os at least at [0761] and FIG. 23A (Van Os PROV at least at [0711] and FIG. 23A)); 
if the cost of the potential purchase exceeds the balance of the first payment card account, automatically identify a second payment card account of the cardholder (The device displays graphical representation of the default account at the first location in response to receiving user selection of the default account as the second account to be used for the current transaction (e.g., after the device first prompts the user that the payment account has insufficient funds to fully pay for the current transaction or after the user realizes, based on balance indication, that the payment account has insufficient funds).  See Van Os at least at [0761] and FIG. 23C; see also [0762]-[0764] (Van Os PROV at least at [0711] and FIG. 23C; see also [0712]-[0714])); 
automatically initiate creation of a payment card account based on communications with a bank-related network (The device can communicate with a payment server, including a server of an issuing bank.  See Van Os at least [0335]-[0339], [0330], and FIG. 6, Payment Server 604 (Van Os PROV at least at [0286]-[0290], [0281], and FIG. 6, Payment Server 604).  The payment account may be added to the device, and after a user initiates such process, the ; and 
transmit information related to a payment card account to the user via the message or messenger-based channel (The device displays graphical representation of the default account at the first location in response to receiving user selection of the default account as the second account to be used for the current transaction (e.g., after the device first prompts the user that the payment account has insufficient funds to fully pay for the current transaction or after the user realizes, based on balance indication, that the payment account has insufficient funds).  See Van Os at least at [0761] and FIG. 23C; see also [0762]-[0764] (Van Os PROV at least at [0711] and FIG. 23C; see also [0712]-[0714])).  The interface may also send a message to the user via the user interface regarding the payment account balance and if funds are insufficient.  See Van Os at least at FIG. 23E; see also FIG. 23F-23H.  (See Van Os PROV at least at FIG. 23E; see also FIG. 23F-23H).  The Examiner interprets the messages sent to the interface as the message or messenger-based channel).

While Van Os discloses initiate creation of a payment card account based on communications with a bank-related network, Van Os does not expressly disclose initiate creation of a third payment card account that combines at least a portion of the balance of the first payment card account and at least a portion of a balance of the second payment account. Furthermore, while Van Os discloses transmitting information related to a payment card account to the user via the message or messenger-based channel, Van Os does not expressly disclose the payment card account is the third payment card account.

However, Kazaks discloses initiate creation of a third payment card account that combines at least a portion of the balance of the first payment card account and at least a portion of a balance of the second payment account (A prepaid card account may be activated and registered.  See at least [0040].  See also [0041]-[0043].  An account owner may aggregate funds by transferring money from his or her other prepaid payment cards into the selected account.  See at least [0056].);
a third payment card account (An account owner may aggregate funds by transferring money from his or her other prepaid payment cards into the selected account.  See at least [0056].).
From the teaching of Kazaks, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Van Os by creating a proxy account, as taught by Kazaks, to use in the transaction of Van Os, in order to enable the account holder to have a form of overdraft protection (see Kazaks at least at [0056]), and in order to address the challenges of enabling cashless purchases (see Kazaks at least at [0002]-[0011].)

Regarding claim 17, the combination of Van Os and Kazaks discloses the limitations of claim 16, as discussed above, and Van Os further discloses the identifying the first payment card account of the user includes communicating with one or more entities in a bank-related network and receiving information related to the first payment card account from at least one of the one or more entities (The accounts may be stored on or provisioned on the device on a wallet application.  The electronic device displays graphical representation corresponding to a default account.  The wallet interface of the device includes an indication informing the user of an authentication method for authorizing a transaction using an account provisioned on the device.  See Van Os at least at [0759]-[0761] (Van Os PROV at [0709]-[0711]).  See also Van Os at least at [0332] (Van Os PROV at [0283]).  The Examiner interprets identifying the accounts stored on the device as communicating with and receiving information from the one or more entities of the bank-related network.).

Regarding claim 18, the combination of Van Os and Kazaks discloses the limitations of claim 16, as discussed above, and Van Os further discloses the creating a payment card includes communicating with one or more entities in a bank-related network (To send and receive payments, user of a device may set up a payment account.  See Van Os at least at [0652]; see also [0328], [0651]-[0660] and FIGS. 17F – 17K. (Van Os PROV at least at [0602]; see also [0279], [0601]-[0610] and FIGS. 17F – 17K). The device can communicate with a payment server, including a server of an issuing bank over a network.  See Van Os at least [0335]-[0339], [0330], and FIG. 6, Payment Server 604 (Van Os PROV at least at [0286]-[0290], [0281], and FIG. 6, Payment Server 604).).

While Van Os discloses creation of a payment account, Van Os does not expressly disclose a third payment account.  

However, Kazaks discloses a third payment card account (An account owner may aggregate funds by transferring money from his or her other prepaid payment cards into the selected account.  See at least [0056].)
From the teaching of Kazaks, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Van Os by creating a proxy account, as taught by Kazaks, to use in the transaction of Van Os, in order to enable the account holder to have a form of overdraft protection (see Kazaks at least at [0056]), and in order to address the challenges of enabling cashless purchases (see Kazaks at least at [0002]-[0011].)

Regarding claim 19, the combination of Van Os and Kazaks discloses the limitations of claim 16, as discussed above, and Van Os further discloses automatically communicate with a merchant to complete the potential purchase (Transactions may be between the electronic device and a merchant.  The user of the electronic device may make payments to a merchant.  See Van Os at least at [0908] (Van Os PROV at least at [0858]).).

Regarding claim 20, the combination of Van Os and Kazaks discloses the limitations of claim 16, as discussed above, and Van Os further discloses the identifying the second payment card account of the user includes at least one of communicating with the user via the message or messenger-based channel (If there is insufficient funds, the device may display an interface with an accounts selection.  The interface may inform the user of the insufficient balance of the payment account (and thus that one or more additional accounts need to be  and 
automatically communicating with one or more entities in a bank-related network (The accounts may be stored on or provisioned on the device on a wallet application.  The electronic device displays graphical representation corresponding to a default account.  The wallet interface of the device includes an indication informing the user of an authentication method for authorizing a transaction using an account provisioned on the device.  See Van Os at least at [0759]-[0761] (Van Os PROV at [0709]-[0711]).  See also Van Os at least at [0332] (Van Os PROV at [0283]).The Examiner interprets identifying the accounts stored on the device as communicating with and receiving information from the one or more entities of the bank-related network.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2017/0017958 (“Scott”) discloses enabling a payment by a user for a transaction using one or more interim funding sources (sometimes referred to as "payment vehicle(s)"), and ultimate settlement using one or more of the same or other funding sources, through the use of his/her virtual wallet application (See Scott at least at [0215]-[0228]).  
“Artificial Intelligence: It’s More Than Just Robotics” by Lana Gates, dated 28 Nov 2017  https://www.insight.com/en_US/content-and-resources/2017/11282017-artificial-intelligence-its-more-than-just-robotics.html (hereinafter “Gates”) discloses examples of 
US 2010/0057580 (“Raghunathan”) discloses a consolidation system for consumer gift cards, prepaid purchase cards or loyalty accounts which allows the consumer the flexibility to maintain account with a variety of independent merchants, each account individually tabulated, and access to each account available from a single unitary universal membership card.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694